DETAILED ACTION
Claims 1-2, 4-12 and 14-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prieto et al. (Pub. No. US 2017/0126486 A1) [0024] lines 6-16 and [0029] lines 24-27 showing that the network bandwidth/capacity is used to limit the number of updates that can be sent from a content provider device, viewed as related to the base station to subscriber computer devices viewed as user equipment devices that can be sent over the air as part of internet of things devices where its ability to limit the number of updates that can be sent means it is able to determine number of updates that are sent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 11-12, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Pub. No. US 2019/0042227 A1), in view of Nagahama et al. (Pub. No. US 2016/0337205 A1), and further in view of Prieto et al. (Pub. No. US 2017/0126486 A1).

As to claims 1 and 20, Sharma discloses a method performed by a computer device, the method comprising: receiving, by the computer device, a request to perform an Over-The-Air (OTA) update campaign, wherein the request includes information identifying a plurality of user equipment (UE) devices that are to receive a OTA update (Sharma [0019] lines 1-12 and [0032] lines 6-9; which shows the ability to receive at plurality of devices/nodes and over the air update);
instructing, by the computer device, the subset of UE devices to perform the OTA update based on generated plurality of OTA update batches (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update).

Sharma does not specifically disclose identifying, by the computer device, one or more base stations associated with the plurality of UE devices.

However, Nagahama discloses identifying, by the computer device, one or more base stations associated with the plurality of UE devices (Nagahama [0003] and [0068] lines 1-8; which shows being to identify a group of terminal devices registered/associated with the base station).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Nagahama, showing identification of devices associated with base station, into the update of devices of Sharma, for the purpose of helping to reduce the overall congestion tied to base station use, as taught by Nagahama [0007] and [0068].

Sharma as modified by Nagahama does not specifically disclose determining, by the computer device, network capacity information for particular ones of the identified one or more base stations, wherein the network capacity information identifies a number of OTA updates for UE devices that the particular ones of the identified one or more base stations are configured to handle during a particular time period; generating, by the computer device, a plurality of OTA update batches for the particular ones of the identified one or more base stations based on the determined network capacity information, wherein a particular OTA update batch, of the plurality of OTA update batches, identifies a subset of UE devices, from the plurality of UE devices, to  and wherein a number of UE devices in the subset of UE devices is selected based on a capacity of the base station.

However, Prieto discloses determining, by the computer device, network capacity information for particular ones of the identified one or more base stations, wherein the network capacity information identifies a number of OTA updates for UE devices that the particular ones of the identified one or more base stations are configured to handle during a particular time period (Prieto [0024] lines 6-16 and [0029] lines 24-27; showing that the network bandwidth/capacity is used to limit the number of updates that can be sent from a content provider device, viewed as related to the base station to subscriber computer devices viewed as user equipment devices that can be sent over the air as part of internet of things devices where its ability to limit the number of updates and the rate of the updates that can be sent means it is able to determine number of updates that are sent in view of a time period)
generating, by the computer device, a plurality of OTA update batches for the particular ones of the identified one or more base stations based on the determined network capacity information, wherein a particular OTA update batch, of the plurality of OTA update batches, identifies a subset of UE devices, from the plurality of UE devices, to receive the OTA update before a next OTA update batch wherein UE devices of the subset of US devices are attached to a base station, and wherein a number of UE devices in the subset of UE devices is selected based on a capacity of the base station (Sharma [0019] lines 1-12, [0031] lines 1-5, [0048] lines 1-10, [0109] lines 7-11; which shows a plurality of rules used to generate and determine/select nodes that will receive the update batch including schedule information thus viewed as determining a subset of nodes/ue to receive the update before the next update where the rules can be tied to inputted information timing and information on how the update should be delivered, thus can also be viewed to be tied other characteristic that a user can define which in view above disclosed information can be  the defined capacity information tied to updates/changes during a time period where it is also seen disclosed specifically above the connection/attachment between UE/terminal devices and the base station). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Prieto, showing determining the ability to limit the number of updates sent based on capacity information, into the updating information of Sharma as modified by Nagahama, for the purpose of helping to insure fairness and quality when sending information among devices in a wireless communication system, as taught by Choi [0002] lines 1-1o and [0067] lines 1-7.

As to claims 2, 12 and 21, Sharma disclose wherein the OTA update campaign includes a Firmware OTA (FOTA) update campaign and wherein the OTA update includes a FOTA update (Sharma [0015] lines 3-9; which shows the over the air update can include a firmware over the air updated).

As to claims 6, 16, Sharma disclose instructing a first set of UE devices in a first batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update);
which shows waiting till message received confirming the first batch update was successful, viewed as the time period for waiting for the message); and
instructing a second set of UE devices in a second batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0048] lines 5-10, [0057] lines 11-17 and [0109] lines 7-11; which shows the second batch update is delivered where the update can be sent based on rules and schedules when a node/device should receive an update thus viewed as including a second subset of ue/devices).

As to claims 8, 18, Sharma discloses instructing a first set of UE devices in a first batch, of the plurality of OTA update batches, to perform the OTA update (Sharma [0019] lines 1-12, [0048] lines 5-10, [0081] lines 5-10, [0109] lines 7-11; which shows the batch updating of the nodes associated with devices where the update has associated rules and schedules defining which nodes should receive the update and when they should receive the update, thus viewed as being able to define a subset of devices that should receive where the devices/nodes are updated/perform the update);
receiving an indication from each of the first set of UE devices that the OTA update was performed successfully (Sharma [0049] lines 5-10, [0057] lines 11-17, [0108] lines 1-6 and [0109] lines 7-11; which shows waiting till message received from the nodes/ue confirming the first batch update was successful); and
instructing a second set of UE devices in a second batch, of the plurality of OTA update batches, to perform the OTA update, in response to receiving the indication from each of the first set of UE devices that the OTA update was performed successfully (Sharma [0049] lines 5-10, [0057] lines 11-17, [0108] lines 1-6 and [0109] lines 7-11; which shows in response to receiving the indication of success instruct the second batch to be sent to the nodes/ue to be performed).

As to claim 11, Sharma discloses a computer device comprising: a memory storing instructions (Sharma [0084] lines 8-15); and 
a processor configured to execute the instructions to (Sharma [0084] lines 8-15):

The remaining limitations of claim 11 are comparable to claim 1 above and rejected under the same reasoning


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Nagahama and Prieto, as applied to claims 1 and 11 above, and further in view of Canoy (Pub. No. US 2014/0351374 A1) and further in view of Mekkattuparamban et al. (Pub. No. US 2016/0352597 A1).

As to claims 4, 14, Sharma as modified by Nagahama and Prieto does not specifically disclose determining timestamps for attaching to the one or more base stations for particular ones of the plurality of UE devices.

However, Canoy discloses determining timestamps for attaching to the one or more base stations for particular ones of the plurality of UE devices (Canoy [0035] lines 7-15; which shows being able to determine timestamp data associated with the occurrence of events including action viewed as a connection action, where it is disclosed above the specifics of a ue/device connected to a base station).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Canory, showing determining timestamps associated with actions, into the updating system of Sharma as modified by Nagahama and Prieto, for the purpose of providing more detailed information tied to events and devices, thus being able to generate a more accurate picture for use in performing actions, as taught by Canory [0035].

Sharma as modified by Nagahama, Prieto and Canory does not specifically disclose prioritizing the particular ones of the plurality of UE devices based on the determined timestamps.

However, Mekkattuparamban discloses prioritizing the particular ones of the plurality of UE devices based on the determined timestamps (Mekkattuparamban [0017] lines 3-8; which shows ranking prioritizing information can be based on timestamp information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Mekkattuparamban, showing ranking based on timestamp values, into the updating system of Sharma as modified by Nagahama, Prieto and Canory, for the purpose of helping increase the ability to perform most desired information, as taught by Mekkattuparamban [0017].

Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Nagahama and Prieto, as applied to claims 1 and 11 above, and further in view of Olivier et al. (Pub. No. US 2018/0150487 A1).

As to claims 5, 15 and 22, Sharma as modified by Nagahama and Prieto does not specifically disclose determining a file size associated with the OTA update; and determining a batch size for the plurality of OTA update batches based on the determined file size.

However, Olivier discloses determining a file size associated with the OTA update; and determining a batch size for the plurality of OTA update batches based on the determined file size (Olivier [0192] lines 1-10; which shows determined file size and that batch size can be determined based on file size and/or number of files where it is disclosed above the specifics of an OTA update).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Olivier, showing determining file size information, into the updating system of Sharma as modified by Nagahama and Prieto, for the purpose of improving control over the formation of batches, as taught by Olivier [0192].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Nagahama and Prieto, as applied to claims 6 and 16 above, and further in view of Yang et al. (Pub. No. US 2008/0107058 A1).

As to claims 7, 17, Sharma as modified by Nagahama and Prieto does not specifically disclose instructing the first set of UE devices in the first batch to perform the OTA update via a multicast message.

which shows that the UE can receive a multicast message as part of an OTA message, where it is disclosed above the specifics of an OTA update message and where it is a subset of UE devices that receive the information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Yang, showing the use of a multicast OTA message, into the updating system of Sharma as modified by Nagahama and Prieto, for the purpose of reducing the complexity associated with acquiring multicast program information, as taught by Yang [0007] and [0025].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Nagahama and Prieto, as applied to claim 1 above, and further in view of Jusa et al. (Patent No. 5,655,219).

As to claim 9, Sharma as modified by Nagahama and Prieto does not specifically disclose receiving an indication from a base station that a new UE device has attached to the base station; and registering the new UE device in a database, in response to receiving the indication from the base station that the new UE device has attached to the base station.

However, Jusa discloses receiving an indication from a base station that a new UE device has attached to the base station; and registering the new UE device in a database, in response to receiving the indication from the base station that the new UE device has attached to the base station (Jusa Col. 12 lines 32-41; which shows that a device sends information to a selected new base station which is used to register the device in a database and provide a notification that the device belongs/is attached to the base station, and since the base station is new the device attached to it will be a new device for it).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Jusa, showing the registering of new device with base station, into the updating system of Sharma as modified by Nagahama and Prieto, for the purpose of helping to insure usability by keeping track of and informing of changes, as taught by Jusa Col. 12 lines 32-41.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Nagahama and Prieto, as applied to claims 1 and 11 above, and further in view of Liu (Pub. No. US 2019/0124655 A1).

As to claims 10, 19, Sharma as modified by Nagahama and Prieto does not specifically disclose wherein the plurality of UE devices includes: a Category M (Cat-M) Internet of Things (IoT) device, or a Narrow Band IoT (NB-IoT) device.

However, Liu disclose wherein the plurality of UE devices includes: a Category M (Cat-M) Internet of Things (IoT) device, or a Narrow Band IoT (NB-IoT) device (Liu [0131] lines 27-35; which shows that UE devices can include narrow band IoT devices).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Liu, showing the specifics of a NB-IoT device, into the updating system of Sharma as modified by Nagahama and Prieto, for the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193